Citation Nr: 1420660	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  11-22 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for cause of death or accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and her grandson




ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran served honorably from August 1943 to March 1946.  He passed in August 2010.  The Appellant is seeking benefits as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2013, the Appellant appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

This issue was previously before the Board in December 2013, and was remanded for further development.  As discussed below, the Board finds such development was not substantially completed and additional remand is required.

The Board must note that in reviewing this case the Board has not only reviewed the physical claims file, but also the file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

As discussed in the previous decision, the appellant is the surviving spouse of a veteran who had qualifying wartime service; as such, she may be entitled to a rate of pension set by law, reduced by the amount of her countable income.  The rates of death pension benefits are published in tabular form in appendix B of Veterans Benefits Administration Manual M21-1 (M21-1), and are given the same force and effect as if published in the Code of Federal Regulations.  The RO developed the claim, finding that the appellant received $992 per month from Social Security, for an annual income of $11,904.  The appellant's claim for death pension benefits was denied in the January 2011 notice letter, but no reasons for the denial were provided in the letter or the rating decision.  Presumably, it was because the appellant's income exceeded the maximum allowable pension rate of $7,933 (now $8,219).  However, by not providing the appellant any rationale as to the reasons for the denial, the RO deprived her of the opportunity to submit information as to any expenses, such as unreimbursed medical expenses, which would reduce her countable income.  The Board does not have jurisdiction over this issue, since it was not appealed, but to rectify this situation, the RO should send the appellant a letter informing her exactly why her claim for death pension benefits was previously denied and invite her to submit information as to her income and expenses.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Appellant is seeking service connection for the cause of the Veteran's death, renal failure due to renal carcinoma.  As discussed in the previous decision, the claims file includes three signed authorizations to release medical information to the VA dated in October 2010.  These releases allege the Veteran was treated at Dorcy Cancer Center, Valley-Wide Health Systems, and Pueblo Parkview Hospital for his cancer prior to his passing.  In December 2013, this matter was remanded to obtain these identified private treatment records.

In a January 2014 letter, the VA requested updated signed authorizations to release medical information from the Appellant.  In March 2014, a supplemental statement of the case was issued stating that since the Appellant did not provide the requested updated releases, no new records were obtained and the claim remained denied.  

However, that same month the Appellant submitted a signed authorization to release medical information, however she did not complete the section regarding the source of the pertinent information.  Although this March 2014 authorization is therefore incomplete, this document establishes the Appellant attempted to comply with the request in the January 2014 letter.  Therefore, additional remand is required to further assist the Appellant in obtaining the relevant private records indicated.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Appellant with a detailed letter requesting a separate authorization to obtain the identified private medical records each from Dorcy Cancer Center, Valley-Wide Health Systems, and Pueblo Parkview Hospital.  After obtaining the necessary authorization, obtain the private medical treatment records identified and associate them with the claims file.  All actions to obtain the requested records should be fully documented, including any negative response.

2.  After completing the foregoing, readjudicate the appeal in light of all the additional evidence added to the record.  If the claim remains denied, provide the Appellant and her representative with a supplemental statement of the case and allow an appropriate time for response.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



